Oalhoon, J.,
delivered the opinion of the court.
The demurrer to appellant’s bill to cancel and remove a cloud should have been overruled. This bill shows that Flurry claims under the purchaser at a sale made under a decree of the chancery court, which decree was the result of proceedings by one Smith on a bill, not to confirm the tax title, but to fix a lien on the land he bought at tax-sale for the money paid and taxes subsequently paid by him. Tet it is affirmatively shown by these proceedings, by Smith himself, in his bill in that case, that the sale at which he bought was utterly and absolutely void, for divers good reasons, which he gives. Code 1892, § 498, and the process-and publication to “unknown owners” it provides for, is confined to proceedings to confirm tax titles, and embraces no other sort. It has no Reference whatever to a proceeding simply to fix a lien on land bought at a tax sale confessedly void. There was, therefore, no jurisdiction whatever of the controversy, and there can be no avail of the two-year limitation in Code 1892, § 2760, in favor of purchasers at sales under chancery decrees. The action of Smith was not in the mode the law marks out to .recover money paid at a void tax sale. The present bill shows that the taxes had been properly assessed to and paid by the owner before the sale to Smith. Personally, I think this immaterial, but state it as an averment of the bill.

Reversed, and demurrer to bill overruled, and remanded, with thirty days after mandate filed below given appellee to answer the bill.